CAUSE NO. 1423873

ROGER DALE GAMMONS
                                     2u;sf.   · 1 ~ r,·,   5: 31NTHEs' 11 JuD1c1AL
                                                                               FILED IN
                                                 §                      6th COURT OF APPEALS
vs.                                              §                        TEXARKANA,
                                                              DISTRICT COURT    OF      TEXAS
                                                 §                      2/11/2015 2:16:08 PM
ST ATE OF TEXAS                                  §            HOPKINS COUNTY,
                                                                            DEBBIETEXAS
                                                                                    AUTREY
                                                                                Clerk


                           APPELLANT'S NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Appellant ROGER DALE GAMMONS comes before the Court in this cause and gives

notice of appeal to the Texas Court of Appeals in this cause and states that he desires to appeal

the convictions and sentences previously entered against him in these causes.

       WHEREFORE, PREMISES CONS ID ERED, Appellant respectfully requests the C lerk of

this Honorable Court to forward this notice to the Court of Appeals.

                                                      Respectfully submitted,




                                                      Heath Hyde, Attorney for Appellant
                                                      State Bar No. 00796807
                                                      900 Jackson Street, Suite 535
                                                      Dallas, TX 75202
                                                      Tel: (903) 439-0000
                                                      Fax: (903) 439-0002
I




                                  CERTIFICATE OF SERVICE

         f hereby certify that on the 101h day of February, 20 15, a true copy of the foregoing has

    been served on Will Ramsay, Hopkins County District~; f~ /


                                                       ilETHHYDE